UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6250



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARVIN R. ANDERSON, a/k/a Ronnie Anderson,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CR-99-239; CA-02-268-5)


Submitted:   June 10, 2004                   Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin R. Anderson, Appellant Pro Se. John Lanier File, OFFICE OF
THE UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Marvin R. Anderson seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000). The district court referred the case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(b) (2000).   The magistrate judge

recommended that relief be denied and advised Anderson that the

failure to file specific objections to this recommendation could

waive appellate review of a district court order based on the

recommendation. Despite this warning, Anderson failed to object in

specific terms to the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Anderson has waived appellate

review by failing to file specific objections after receiving

proper notice.    Accordingly, we deny Anderson’s motion for a

certificate of appealability and dismiss the appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           DISMISSED


                              - 2 -